             Case 2:20-cv-01391-NR Document 8 Filed 10/12/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 SAIM SARWAR,

                          Plaintiff,

               v.                                       Case No.: 2:20-cv-01391-NR

 SALEEM MOHAMMAD,

                          Defendant.


             STIPULATION FOR EXTENSION OF TIME TO
 ANSWER OR OTHERWISE RESPOND TO COMPLAINT PURSUANT TO LCvR7(E)

         Plaintiff Saim Sarwar, by and through his respective undersigned counsel, hereby agree,

pursuant to LCvR7(e), to a fourteen (14) day extension of time for Defendant Mohammad

Saleem (erroneously sued as Saleem Mohammad) (“Defendant”) to file a responsive pleading.

Defendant’s response to the Complaint, which was originally due on October 13, 2020, will now

be due on or before Tuesday, October 27, 2020.

 Respectfully submitted,                           Respectfully submitted,

 THOMAS B. BACON, P.A.                             DENTONS COHEN & GRIGSBY P.C.

 /s/ Tristan W. Gillespie                          /s/ Alex M. Lacey
 Tristan W. Gillespie                              Alex M. Lacey (PA ID 313538)
 gillespie.tristan@gmail.com                       alex.lacey@dentons.com
 5150 Cottage Farm Road                            625 Liberty Avenue
 Johns Creek, GA 30022                             Pittsburgh, PA 15222-3152
 Tel.: (404) 276-7277                              Tel: (412) 297-4900
                                                   Fax: (412) 209-0672
 Attorneys for Plaintiff, Saim Sarwar
                                                   Attorneys for Defendant, Mohammad Saleem

Dated: October 12, 2020
3455570.v1




US_Active\115657086\V-1
